Exhibit 10.20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TANSFERRED OR ASSIGNED: (I)
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE OF AN
OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR ASSIGNED
PURSUANT TO RULE 144 UNDER THE 1933 ACT.


15% CONVERTIBLE NOTE


MATURITY DATE OF
MARCH 23, 2015


$44,679,43 SEPTEMBER 23, 2014 “THE “ISSUANCE DATE”

 


 
FOR VALUE RECEIVED, Las Vegas Railway Express, Inc., a Delaware Corporation (the
"Company") doing business in Las Vegas, NV hereby promises  to pay  to the order
of JSJ Investments  Inc., an accredited investor  and Texas Corporation, or  its
assigns  (the  "Holder")  the  principal  amount  of  Forty-Four  Thousand Six
Hundred  &  Seventy-Nine
dollars and  Forty­ Three  cents  ($44.679.43), on
demand  of  the  Holder  at  any  time on or after  March  23 . 2015 (the
"Maturity  Date"), and to pay interest  on  the  unpaid principal balance hereof
at  the  rate of Fifteen Percent  (15%)  per annum (the “Interest  Rate")
from   the  date  hereof  (the “Issuance  Date")  until
the  same  becomes   due  and  
payable  Whether at maturity or   upon acceleration or by prepayment or
otherwise: provided.  that  any amount of principal or  interest on this Note
which is not paid
when  due  shall  bear  interest  at  such  rate  on  the  unpaid principal
balance  hereof   plus  Default interest  from  the  due  date thereof  until
the same is paid in full.   Interest shall
commence accruing on the issuance Date. shall be computed on the  basis
of  a  365-day  year  and  the  actual number  of  days  elapsed  and shall
accrue  daily  and. after  the  Maturity  Date, compound quarterly.

 
1.  
Payments of Principal and Interest.


 
a.  
Payment of Principal.   Upon the Maturity Date, this  note has a cash
redemption  premium  of  150% of  the principal amount  only  upon approval  and
acceptance  by JSJ  Investments  Inc. This  provision only  may  be
exercised  if  the  consent  of  the  Holder  1s  obtained.  The
principal  balance  of  this  Note shall be paid to  the Holder hereof on demand


 
b.  
Default Interest. Any  amount  of  principal  on  this Note which  is  not paid
when  due shall bear Fifteen Percent  (15%) interest  per annum  from the
date  thereof  until the same is paid ("Default Interest ") and the Holder, at
the Holder’s sole discretion, may include any accrued but unpaid default
interest in the Conversion Amount.


 
c.  
General Payment Provisions.  This  Note shall be made in lawful money
of  the  United States of America  by check  to such account  as the Holder  may
from  time  to time designate by written Notice to the Company  in
accordance  with  the  provisions  of  this  Note.   Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any interest payment
date which is not the date on which this Note is paid in full. the extension
of  the due date thereof  shall  not be taken into
account  for  purposes  of  determining  the amount of  interest  due  on
such  date.  For purposes of this Note. "Business Day" shall mean any day other
than a Saturday. Sunday  or  a day on which commercial banks  in the State of
Texas are authorized or required by law or executive order to remain closed.


 
2. Conversion of Note. At any time prior to the Maturity Date, or after the
Maturity Date, the Conversion Amount of this Note shall be convertible into
shares of the Company’s common stock, share (the “Common Stock”), on the terms
and conditions set forth in this Paragraph 2.


a. Certain Defined Terms. For purposes of this Note. the following terms shall
have the following meanings:
 
 
 
1

--------------------------------------------------------------------------------

 

 
 
i.  
"Conversion Amount" means the sum of (A) the principal amount of this Note to be
converted with respect to which this determination is being made, (B) Interest;
and (C) Default interest, if any, on unpaid interest and principal, if so
included at the Holder’s sole discretion.


 
ii.  
"Conversion Price" means the lower of: (i) a 45% discount to the average of the
three lowest daily trading prices for the previous twenty (20) trading days to
the date of Conversion: or (ii) a 45% discount to the average of the three
lowest daily trading prices for the previous twenty (20) trading days before the
date that this note was executed.


 
iii.  
"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.


 
iv.  
"Shares" means the Shares of the Company into which any balance on this Note may
be converted upon submission of a Conversion Notice.


 
b.  
Holder's Conversion Rights.  At any time or times on or after the Issuance Date.
the  Holder shall be entitled
to  convert  all  of  the  outstanding  and  unpaid
principal  amount  of  this  Note  into  fully paid  and  non-assessable shares
of Common Stock in accordance with the stated Conversion Price.


 
c.  
Fractional Shares. The Company shall not issue any fraction of a share of Common
Stock upon any conversion: if such issuance would result in the issuance of a
fraction of a share of Common Stock, the Company  shall round such fraction of a
share of Common Stock up to the nearest whole share


 
d.  
Conversion Amount.  The  Conversion  Amount  shall  be converted  pursuant  to
Rule 144(b)(1)(ii) and Rule 144(d)(l)(ii) as promulgated
by  the  Securities  and  Exchange  Commission under  the
Securities  Act  of  1933, as amended, into free trading shares at the
Conversion Price.


 
e.  
Mechanics of Conversion. The conversion of this Note shall be conducted in the
following manner:


 
i.  
Holder's Conversion Requirements. To  convert  this  Note  into
shares  of  Common  Stock  on  any date set  forth in the Conversion Notice by
the Holder  (the “Conversion Date”) the  Holder  hereof shall  transmit  by
email, facsimile or  otherwise  deliver, for  receipt on or prior to 11:59 p.m.,
Eastern Time on such date or on the next business day, a copy of a fully
executed Notice of conversion in the form attached hereto as Exhibit I (the
"Conversion Date") to the Company.


 
ii.  
Company's Response.  Upon  receipt  by  the  Company  of  a  copy  of  a  Conversion  Notice,
the Company  shall as soon as practicable, but in no event  later  than one (1)
Business Day after receipt of such Conversion Notice, send, via email, facsimile
or overnight courier, a confirmation of receipt
of   such   Conversion   Notice   to   such   Holder  indicating
that   the   Company   will   process   such Conversion Notice  in accordance
with the  terms  herein. Within two (2) Business Days after the date of the
Conversion Confirmation. the Company  shall have issued and
electronically  transferred the shares  to  the  Broker
indicated  in  the  Conversion  Notice; should  the  Company  be  unable  to
transfer  the  shares  electronically, it shall,  within two
(2)  Business  Days  after  the  date  of  the Conversion Confirmation, have
surrendered  to  FedEx  for  delivery  the next  day  to the  address  as
specified in  the  Conversion  Notice, a  certificate, registered
in  the  name  of  the  Holder, for the number of shares of Common Stock to
which the Holder shall be entitled.


 
iii.  
Record Holder. The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.


 
iv.  
Timely Response by Company. Upon receipt by Company of a Conversion Notice.
Company shall respond in a timely manner to Holder by provision within two
business days of the Shares requested in the Conversion Notice


 
 
 
2

--------------------------------------------------------------------------------

 
 
v.  
Penalty for Delinquent Response. If Company  fails  to
deliver  for  whatever  reason (including any neglect or  failure by, e.g., the
Company, its counsel or  the  transfer  agent) to  Holder  the Shares as
requested  in a Conversion Notice and within three business days of the receipt
thereof. there shall accrue  a  penalty  of  Additional
Shares  due  to  Holder  equal  to  25%  of  the  number  stated in
the  Conversion  Notice  beginning  on  the  Fourth  business  day  after  the  date  of  the  Notice
The Additional Shares  shall  be issued and the amount  of  the  Note retired
will not be reduced  beyond that stated in the Conversion Notice.  Each
additional 5 business days beyond the Fourth business day after the date of this
Notice shall accrue an additional 25% penalty for delinquency, without
any  corresponding  reduction  in the amount  due  under  the  Note,
for  so  long as  Company  fails  to provide the Shares so demanded.


 
vi.  
Conversion Right Unconditional. If the Holder shall provide a Notice of
Conversion as provided herein, the Company's obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counter claim, recoupment, or alleged breach by the Holder of any obligation to
the Company.


 
vii.  
Transfer Agent Fees and Legal Fees. The issuance of the certificates shall be
without charge or expense to the Holder. The Company shall pay any and all
Transfer Agent fees, legal fees, and advisory fees required for execution of
this Convertible Note and processing of any Notice of Conversion, including but
not limited to the cost of obtaining a legal opinion with regard to the
conversion, The Holder will deduct legal fees in the amount of $2.000 from the
principal payment of the Convertible Note. The Holder will deduct advisory fees
due Anubis Capital Partners in the amounts of $4.500 from the principal payment
of the Convertible Note.


 


 
3.  
Other Rights of Holders:  Reorganization, Reclassification, Consolidation,  Merger or Sale.  Any   recapitalization,
reorganization, reclassification, consolidation,
merger,  sale  of  all  or  substantially  all  of  the  Company's  assets  to
another  Person or  other  transaction which is  effected  in such  a
way  that  holders  of  Common  Stock are entitled to receive (either directly
or  upon subsequent  liquidation) stock, securities or assets with  respect to
or in exchange  for Common Stock is referred to herein as
"Organic Change." Prior to the consummation of any (i) Organic Change or (ii)
other Organic Change following which the Company is not a surviving entity,
the  Company  will  secure  from  the Person purchasing such  assets
or  the  successor  resulting  from such Organic  Change (in each case,
the  "Acquiring Entity”)  a  written  agreement
(in  form  and  substance  reasonably  satisfactory  to  the  holder)  to  deliver  to  Holder
in exchange  for this Note, a security of  the Acquiring Entity  evidenced  by a
written instrument substantially similar in form and substance  to this Note,
and reasonably  satisfactory  to the Holder. Prior to the consummation of any
other Organic  Change, the  Company  shall  make appropriate provision (in form
and  substance  reasonably  satisfactory  to the  Holders  of  a  majority  of
the  Conversion  Amount  of  the  Notes  then  outstanding)  to  ensure  that  each  of  the
Holders will thereafter have the right to acquire and receive in lieu of or in
addition to (as the case may be) the shares of  Common  Stock  immediately
theretofore  acquirable and  receivable  upon  the  conversion
of  such  Holder's  Note. such  shares  of  stock,
securities  or  assets  that  would  have  been
issued  or  payable  in  such  Organic  Change  with respect  to  or
in  exchange  for  the  number  of  shares  of  Common  Stock  which  would
have  been  acquirable  and receivable  upon  the  conversion
of  such  Holder's  Note as  of  the  date
of  such  Organic  Change  (without  taking into account any limitations or
restrictions on the convertibility of the Note). All provisions of this Note
must be included to the satisfaction of Holder in any new Note created pursuant
to this section.


 
4.  
Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holders the following.


 
a.  
Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation and has all requisite corporate power and authority
to carry on its business as now conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.


 
b.  
Authorization.  All corporate action has been taken on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement. The Company has taken all corporate
action required to make all of the obligations of the Company reflected in the
provisions of this agreement, Valid and enforceable obligations. The shares of
capital stock issuable upon conversion of the Notes have been authorized or will
be authorized prior to the issuance of such shares.

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
c.  
Fiduciary Obligations. The  Company  hereby  represents  that it tends
to  use  the  proceeds  of  the  Notes primarily  for  the
operations  of  its  business  and not  for  any personal,
family,  or  household  purpose.  The Company hereby represents that its board
of directors. In the exercise of its  fiduciary duty, has approved
the  execution  of this  Agreement  based  upon  a  reasonable belief
that   the  loan  provided  for  herein  is appropriate  for   the  Company
after  reasonable inquiry concerning  its  financial objectives  and  financial
situation.


 
5.  
Covenants of the Company. So long as the Company shall have any obligations
under this Note, the Company shall not without the Holder's written consent pay,
declare or set apart for such payment any dividend or other distribution
(whether in cash, property, or other securities) on share of capital stock
solely in the form of additional shares of Common Stock.


 
a.  
So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder's written consent redeem, repurchase, or otherwise
acquire (whether for cash or in exchange for property or other securities) in
any one transaction or series of transactions any shares of capital stock of the
Company or any warrants, rights, or options to acquire any such shares.


 
b.  
So  long  as  the  Company  shall have any  obligations  under  this  Note.
the  Company  shall  not  without  the Holder's written consent  incur any
liability  for  borrowed money. except  (a)  borrowings  in existence as  of
this  date  and  of  which  the  Company  has informed  the  Holder in
writing  before  the  date  hereof  or  (b) indebtedness to trade creditors
or  financial institutions incurred in the ordinary course of business.


 
c.  
So  long  as  the  Company  shall  have any  obligations  under  this  Note,
the  Company  shall  not  without  the Holder's written  consent sell, lease,
or  otherwise  dispose  of  a  significant  portion  of  its  assets  outside  the
ordinary  course  of  business.   Any  consent  to  the  disposition  of  any  assets  may  be  conditioned  upon  a
specified use of the proceeds thereof.


 
 


6.  
Issuance of Common Stock Equivalents.  If the Company, at any   time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly. Common Stock ("Convertible Securities"), other than the
Note. or any  rights or  warrants or  options  to  purchase
any  such  Common  Stock  or Convertible Securities. shall be issued or  sold
(collectively. the "Common  Stock  Equivalents") and the aggregate
of  the  price per share  for which Additional Shares of  Common  Stock may be
issuable thereafter pursuant to such  Common Stock Equivalent. plus  the
consideration
received  by  the  Company  for  issuance  of  such  Common  Stock  Equivalent  divided  by  the
number  of  shares  of  Common  Stock  issuable  pursuant  to  such  Common  Stock  Equivalent  (the  "Aggregate  Per
Common  Share Price") shall be less  than the applicable Conversion Price then
in effect, or if, after any such issuance of  Common  Stock  Equivalents.  The
price per share for which Additional Shares of Common Stock may be issuable
thereafter is amended or adjusted, and  such  price as  so  amended  shall
make  the  Aggregate  Per  Share  Common Price be less than the applicable
Conversion Price in effect at  the time of  such amendment or adjustment.
then  the
applicable  Conversion  Price  upon  each  such  issuance  or  amendment  shall  be  adjusted  on  the  basis
that  (1)  the maximum number of  Additional Shares of  Common Stock  issuable
pursuant  to all such  Common Stock  Equivalents shall be deemed to have been
issued (whether or not such Common Stock  Equivalents are actually  then
exercisable. convertible  or  exchangeable in whole or in part) as of  the
earlier of (A) the date on which the Company shall enter into a firm
contract  for  the  issuance of  such Common  Stock  Equivalent, or (B) the date
of  actual  issuance of  such Common  Stock  Equivalent.  No adjustment
of  the  applicable  Conversion Price shall be made  under  this  subsection
(vii) upon the issuance of any Convertible Security which is  issued
pursuant  to  the exercise of any warrants or  other subscription
or  purchase  rights  therefor. if  any adjustment shall  previously have been
made to  the exercise price of such warrants then  in effect  upon the
issuance  of  such  warrants or  other  rights  pursuant  to  this subsect ion
(vii). No adjustment  shall be  made  to  the  Conversion  Price upon the
issuance  of  Common  Stock  pursuant  to the exercise.
conversion  or  exchange  of  any  Convertible  Security
or  Common  Stock  Equivalent  where  an  adjustment  to  the Conversion  Price
was  made as  a  result of  the  issuance  or  purchase  of  any  Convertible
Security  or  Common  Stock Equivalent.


 
 
7. Reservation of Shares. The Company shall at all times, so long as any
principal amount of the Note is outstanding, reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of the Note, such number of shares of Common Stock as shall at
all times be sufficient to effect the conversion of all of the principal amount
of the Note then outstanding. The initial number of shares of Common Stock
reserved for conversions of the Notes shall be calculated as twice the number of
shares necessary to convert the entire value of the Note on the day it was
executed, and each increase in the number of shares so reserved shall be
allocated pro rata among the Holders of the Note based on the principal and
interest amount of the Notes held by each Holder at the time of issuance of the
Notes or increase in the number of reserved shares, as the case may be. In the
event a Holder shall sell or otherwise transfer any of such Holder's Note, each
transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Note shall be
allocated to the remaining Holders, pro rata based on the principal amount of
the Note then held by such Holders.

 
 
 
4

--------------------------------------------------------------------------------

 

 
8.  
Voting Rights. Holders of this Note shall have no voting rights, except as
required by law.


 
 


9.  
Reissuance of Note.  In  the  event  of  a  conversion  or  redemption  pursuant  to  this  Note  of  less  than
all  of  the Conversion  Amount  represented  by  this Note, the Company  shall
promptly  cause  to  be  issued and delivered  to  the Holder.
upon  tender  by  the  Holder  of  the  Note converted  or  redeemed, a
new  note of  like  tenor  representing the remaining principal amount of this
Note which has not been so converted or redeemed and which is in substantially
the same form as this Note.as set forth above.


 
 


10.  
Default and Remedies.


 
a.  
Event of Default. An  " Event  of  Default " is:  ( i)  default  for   ten  (10)  days
in  payment  of  interest  or Default  Interest  on  this  Note:
(ii)  default  in payment  of  the  principal amount  of  this  Note
when  due:  (iii) failure by the Company for  thirty (30) days after Notice to
it to comply with any other  material provision of this Note: (iv) breach of any
covenants, warranties, or representations by the Company herein: (v) cessation
of  operations  by  the  Company  or  a  material  subsidiary :
(vi)  if  the  Company  pursuant  to  or  within  the meaning of any Bankruptcy
Law; (A) commences a voluntary case; (B) consents to the entry of an order for
relief against it in an  involuntary case; (C) consents  to  the  appointment
of  a  Custodian of  it  or  for  all  or substantially all of its property; (D)
makes a general assignment for the benefit of its creditors; or (E) admits in
writing that  it is generally unable to pay  its debts as the same become due:
or  (vi) a court of  competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (I) is for relief against the Company in an involuntary
case: (2) appoints a Custodian of  the Company or for all or substantially all
of its property; or (3) orders the liquidation of  the Company  or any
subsidiary, and the order or  decree remains unstayed and in effect for  thirty
(30) days. The Term "Bankruptcy Law" means title 11, U.S. Code, or any similar
Federal or State Law for the relief of debtors, the term "Custodian" means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.


 
b.  
Remedies.  If an Event of Default occurs and is continuing, the holder of this
Note may declare all of this Note,
including   any   interest   and   Default   Interest   and   other   amounts   due,
to be due   and   payable immediately.


 
 


 
11.  Vote to Change the Terms of this Note. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Company and
holders of a majority of the aggregate Conversion Amount of the Notes then
outstanding.


 
 
 
12.  Lost or Stolen Note.  Upon  receipt  by  the  Company  of  evidence  satisfactory  to  the  Company  of  the  loss,
theft, destruction or  mutilation of this  Note, and, in the case of  loss,
theft  or destruction, of an indemnification undertaking by the Holder  to  the
Company  in a  form  reasonably  acceptable  to  the  Company  and, in the case
of  mutilation, upon surrender and cancellation of the Notes, the Company shall
execute and deliver a new  Note of like tenor and date and in substantially the
same form as this Note; provided, however, the Company shall not be obligated to
re-issue a Note if the Holder contemporaneously requests the Company to convert
such remaining principal amount into Common Stock.


 


 
 
5

--------------------------------------------------------------------------------

 

 
13.  
Payment of Collection, Enforcement and Other Costs.  If: (i) this  Note is
placed in the  hands  of  an  attorney  for collection or  enforcement  or is
collected or enforced  through any  legal proceeding; or (ii) an attorney  is
retained to represent  the  Holder  of  this  Note in any  bankruptcy,
reorganization, receivership  or  other  proceedings  affecting creditors’
rights  and  involving  a  claim  under  this  Note.  then  the  Company  shall  pay  to  the  Holder
all  reasonable attorneys'  fees, costs and expenses  incurred in connection
therewith, in addition to all other amounts due hereunder.


 
 


14.  
Cancellation. After all principal and accrued interest at any time owed on thin
Note has been paid in full, this note shall automatically be deemed canceled.
shall be surrendered  to the Company for cancellation and shall not be reissued


 
 


15.  
Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and Notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.


 
 


16.  
Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws  of  the State of Texas,
without  giving  effect  to  provisions  thereof  regarding conflict  of  laws.
Each  party  hereby irrevocably submits  to  the non-exclusive jurisdiction
of  the state and federal courts sitting in Texas  for  the adjudication of any
dispute hereunder or  in connect ion  herewith  or  with  any  transaction
contemplated  hereby  or  discussed  herein, and  hereby  irrevocably waives,
and agrees  not  to  assert in any  suit, action  or  proceeding,
any  claim  that it is  not  personally  subject  to  the jurisdiction of any
such court, that such suit, action or proceeding is brought in an inconvenient
forum or that  the venue of  such suit, action or  proceeding is improper. Each
party  hereby irrevocably waives  personal  service of  process and
consents  to  process  being served  in any  such  suit.
action  or  proceeding  by sending  by certified  mail or  overnight courier a
copy  thereof  to such party at the address  for such  Notices  to it
under  this Agreement  and agrees that  such service shall constitute good
and  sufficient  service of  process and Notice thereof.  Nothing contained
herein shall be deemed  to limit in any way  any  right  to  serve  process  in
any  manner  permitted  by  law.  EACH  PARTY  HEREBY
IRREVOCABLY  W AVES  ANY  RIGHT  IT  MA Y  HAVE,  AND  AGREES  NOT  TO  REQUEST, A  JURY  TRIAL FOR
THE ADJUDICATION  OF ANY  DISPUTE HEREUNDER  OR  IN CONNECTION HEREWITH OR
 ARISING  OUT OF THIS AGREEMENT  OR ANY TRANSACTION  CONTEMPLATED  HEREBY.


 


 


 
17.  Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief. The
remedies provided in this Note shall be cumulative and  in
addition  to  all  other  remedies  available  under  this  Note, at  law  or
in  equity (including a
decree  of  specific  performance  and/or  other  injunctive  relief),  and  no
remedy  contained  herein shall be deemed  a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit a Holder's
right  to pursue  actual  damages  for  any
failure  by  the  Company  to  comply  with  the  terms  of  this  Note.  The  Company
covenants  to each Holder of  Notes that  there shall be no
characterization  concerning  this  instrument other  than as
expressly  provided  herein. Amounts set forth or provided for herein with
respect to payments, conversion and  the like (and the computation thereof)
shall be the amounts  to be received by the Holder  thereof and shall not,
except as expressly  provided herein, be subject to any other obligation of the
Company (or the performance thereof).


 


 


 
18.Specific Shall Not Limit General; Construction.  No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any person as the drafter
hereof.


 
 
 
6

--------------------------------------------------------------------------------

 
 
 
19.  Failure or Indulgence Not Waiver. No failure or delay on the part of this
Note in the exercise of any power, right or privilege hereunder  shall operate
as a waiver  thereof, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege.


 
 


20.  
Partial Payment. In the event of partial payment by the Holder, the principal
sum due to the Holder shall be prorated based on the consideration actually paid
by lender such that the company is only required to repay the amount funded and
the company is not required to repay any unfunded portion of this note.


 


 


21.  
Entire Agreement.  This Agreement constitutes  the full and entire understanding
and agreement  between the parties with  regard to  the  subjects  herein  None
of  the  terms of  this Agreement  can be waived or  modified, except  by an
express agreement signed by the Parties.


 


 


22.  
Representations and Warranties. The Company expressly acknowledges that the
Holder, including but not limited to its officer, directors, employees, agents,
and affiliates, have not made any representation or warranty to it outside the
terms of this Agreement. The Company further acknowledges that there have been
no representations or warranties about future financing or subsequent
transactions between the parties.


 
 


23.  
Notices. All Notices and other communications given or made to the Company
pursuant hereto shall be in writing (including facsimile or similar electronic
transmissions) and shall be deemed effectively given: (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile, as deemed received by
the close of business on the date sent. (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery. All communications shall be sent either
by email, or fax, or to the address specified on the signature page. The
physical address, email address, and phone number provided on the signature page
shall be considered valid pursuant to the above stipulations: should the
Company's contact information change from that listed on the signature page, it
is incumbent on the Company to inform the Holder.


 


 


24.  
Severability. If one  or  more provisions  of  this  Agreement  are  held
to  be  unenforceable  under applicable law, such provision shall be
excluded  from this Agreement  and  the rest of  the Agreement  shall be
enforceable in accordance with its terms.


 


 


25.  
Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law. The Company covenants (to the
extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal or interest on this Note.


 


 


26.  
Successors and Assigns. This Agreement shall be binding upon successors and
assigns.


 


 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.
 


 
COMPANY: Las Vegas Railway Express, Inc.

 


SIGNATURE: /S/ Michael Barron

BY: Michael Barron
 
TITLE: CEO
 
 
   ADDRESS: 6650 Via Austi Pkwy # 140
      Laa Vegas, NV 89119
 
 




   E-MAIL: mbarron@vegasxtrain.com
 


SIGNATURE:
/s/ Sameer Hirji
 


Sameer Hirji, President JSJ Investments Inc.
2665 Villa Creek Drive. Suite 214
 
Dallas TX 75234 888-503·2599


 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Conversion Notice


Reference is made to the Convertible Note issued by Las Vegas Railway Express,
Inc. (the "Note"), dated September  23, 2014 in  the  principal
amount  of  $ 44.679.43  with  15%  interest. This
note  currently  holds  a  principal balance  of  $44.679.43  and
accrued  interest in the amount  of  $. The  features  of  conversion  stipulate
a Conversion Price  
the lower of (i) a 45%
discount  to  the  average  of  the  three  lowest  daily  trading  prices  for  the  previous  twenty  (20)  trading  days  to  the  date  of
Conversion: or (ii) a 45% discount  to the average of the three lowest daily
trading prices for the previous  twenty
(20) trading days before the date that  this note was executed, pursuant to the
provisions of Section 2(a)(2)  in the Note.

 
In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $of the PRINCIPAL/IN TEREST balance of the Note, Indicated below into
shares of Common Stock (the "Common Stock"), of the Company, by tendering the
Note specified as of the date specified below.




Date of Conversion:   ___


 


Please confirm the following information: Conversion Amount   $
____________________
 
Conversion Price: $ _____________________________ (     % discount from
$__________)


 


Number of Common Stock to be issued:
______________________________________________________
 


 
Current issued/Outstanding:
_________________________________________________________________________________________________________
 


 
PLEASE ISSUE THE COMMON STOCK INTO WHICH THE NOTE IS BEING CONVERTED IN THE NAME
OF THE HOLDER OF THE NOTE AND TRANSFER THE SHARES ELECTRONICALLY TO:
 


[BROKER INFORMATION]
 


HOLDER AUTHORIZATION: JSJ INVESTMENTS INC.
 
2665 VILLA CREEK DRIVE, SUITE 214
 
DALLAS, TX 75234
 
888-503-2599


 


Tax ID 20-2122354




  Sameer Hirji. President

 


Date:


[Continued on Next Page)




 
 
9

--------------------------------------------------------------------------------

 



 
PLEAS BE ADVISED, pursuant to Section 2(e)(2)  of  the  Note. "Upon receipt by
the Company of a copy of the Conversion Notice, The
Company  shall  as  soon  as  practicable, but in
no  event  later  than  one  (1)  Business  Day  after  receipt  of  such
Conversion  Notice, SEND,  VIA  EMAIL,  FACSIMILE  OR  OVERNIGHT  COURIER, A 
CONFIRMATION  OF  RECEIPT  OF  SUCH
CONVERSION  NOTICE TO SUCH HOLDER INDICATING  THAT THE COMPANY  WILL  PROCESS SUCH CONVERSION  NOTICE
In accordance with the terms herein.
Within  two  (2)  Business  Days  after  the  date  of  the  Conversion  Confirmation.  the
Company  shall have issued and
electronically transferred the shares  to  the Broker indicated in the
Conversion Notice; should the  Company  be
unable  to  transfer  the  shares  electronically, they shall. within
two  (2)  Business  Days  after  the  date  of  the Conversion Confirmation,
have surrendered to  FedEx  for delivery  the next day  to the
address  as  specified  in the
Conversion Notice, a  certificate, registered  in the  name of  the  Holder,
for  the  number  of  shares  of  Common  Stock  to which  the  Holder shall be
entitled."


 


  /s/ Michael Barron
 


Michael Barron
 
CEO
Las Vegas Railway Express. Inc.
 


10


--------------------------------------------------------------------------------








 